COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


J. E. MORGAN
AND
HOME INDEMNITY COMPANY
                                            MEMORANDUM OPINION *
v.   Record No. 0655-95-3                       PER CURIAM
                                             NOVEMBER 21, 1995
BEVERLY L. ENRIGHT


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Cathleen P. Welsh; Wharton, Aldhizer & Weaver, on
            brief), for appellants.

            (A. Thomas Lane, Jr., on brief), for appellee.



     The sole issue on this appeal is whether the Workers'

Compensation Commission erred in finding that Beverly L.

Enright's bilateral carpal tunnel syndrome qualifies as a

compensable occupational disease within the meaning of "disease"

under the Workers' Compensation Act ("the Act").     Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.    Rule 5A:27.
     The facts are not in dispute.      Enright worked for J. E.

Morgan for five years.    From January 1994 to March 1994, she was

required to sew 300 dozen units of elastic on long underwear

during each shift.    On February 25, 1994, she reported pain in

her left thumb and wrist to her supervisor.     Thereafter, she

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
sought medical attention from Dr. John M. Stauffer.   Dr. Stauffer

referred Enright to Dr. G. Edward Chappell, Jr., an orthopedic

surgeon.   Dr. Chappell diagnosed bilateral carpal tunnel syndrome

caused by Enright's employment.   Relying upon Dr. Chappell's

records and opinions, the commission found that Enright's

bilateral carpal tunnel syndrome constituted a "disease" caused

by her employment.

     We recently held in Perdue Farms, Inc. v. McCutchan, 21 Va.

App. 65, 68, 461 S.E.2d 431, 435 (1995), that the general medical

definition of carpal tunnel syndrome places it within the

definition of disease set forth in Piedmont Mfg. Co. v. East, 17
Va. App. 499, 503, 438 S.E.2d 769, 772 (1993).   As in Perdue,

Enright's condition did not present as an obvious, sudden,

mechanical or structural change in her body.   Based upon our

holding in Perdue and upon Dr. Chappell's diagnosis, we conclude

that credible evidence supports the commission's finding that

Enright's carpal tunnel syndrome is a condition characterized as

a "disease" within the meaning of the Act.

     Accordingly, we affirm the commission's decision.
                                         Affirmed.




                                  2